316 F.2d 239
INTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLEMENT WORKERS OF AMERICA AND ITS LOCAL UNION NO. 463 (AFL-CIO), Plaintiffs-Appellees,v.The WEATHERHEAD COMPANY, Defendant-Appellant.
No. 15019.
United States Court of Appeals Sixth Circuit.
April 30, 1963.

1
Appeal from United States District Court for the Northern District of Ohio, Eastern Division; Girard E. Kalbfleisch, District Judge.


2
Frank C. Heath, Cleveland, Ohio (Jones, Day, Cockley & Reavis, Frank C. Heath, Herbert J. Hansell, Cleveland, Ohio, on the brief), for appellant.


3
Lowell Goerlich, Washington, D. C., for appellee.


4
Before CECIL, Chief Judge, and BOYD and THORNTON, District Judges.

ORDER.

5
This cause came on to be heard upon the briefs, argument of counsel and the record in the case;


6
And it appearing upon due consideration that the disposition of this cause by the District Court is proper for the reasons set forth in its published opinion reported at 203 F.Supp. 612,


7
It is, therefore, Ordered and Adjudged that the judgment of the District Court be and the same is hereby affirmed.